Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 1 of 16. PageID #: 2184




  PEARSON, J.
                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


  UNITED STATES OF AMERICA,                        )
                                                   )     CASE NO. 1:19CR0489-1
                 Plaintiff,                        )
                                                   )     JUDGE BENITA Y. PEARSON
                 v.                                )
                                                   )     MEMORANDUM OF OPINION
  GARY FRANTZ, et al.,                             )     AND ORDER
                                                   )     [Resolving ECF Nos. 133, 134, 135, 136,
                 Defendants.                       )     and 141]



         Pending are:

         Defendant’s Motion in Limine to Exclude the Mention of the Term “Candyman” With
         Reference to Dr. Gary Frantz (ECF No. 133);

         Defendant’s Motion in Limine to Preclude Evidence or Argument Regarding the Pending
         Civil and Criminal Litigation of Dr. Gregory J. Gerber and/or Mention of Additional
         Physicians Subject to Criminal Prosecution or Conviction (ECF No. 134);

         Defendant’s Motion in Limine to Limit the Testimony of Agent Tyler Parkinson and any
         Other Non-Expert Witnesses (ECF No. 135);

         Defendant’s Motion in Limine to Preclude Evidence or Argument Regarding the Death of
         L.T. or, in the Alternative, to Preclude Evidence or Argument That the Medications
         Prescribed by Defendant Were the Cause of L.T.’s Death (ECF No. 136); and,

         The Government’s Motion in Limine (ECF No. 141).

                                           I. ECF No. 133

         Defendant moves the Court to limit the testimony of Diversion Investigator Scott Brinks,

  or any witness, from referring to Defendant as the “candyman.” He argues any such testimony is

  unreliable, irrelevant, prejudicial, hearsay, and inadmissible under Fed. R. Evid. 402, 403, and

  801.
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 2 of 16. PageID #: 2185




  (1:19CR0489-1)

         The Government opposes this motion. During the course of the investigation of

  Defendant, DEA investigators spoke with pharmacists who had filled some of the prescriptions.

  During those interviews, some of these pharmacists, as well as other witnesses, described

  Defendant as writing prescriptions for large quantities of pain medications. At least one of those

  pharmacists referred to Defendant as the “candyman,” a term referencing the large amount of

  prescriptions for pills that Dr. Frantz would write. The Government intends on calling at least

  one witness who has referred to Defendant as the “candyman.” Accordingly, if offered through

  this witness, such relevant and admissible testimony would not be hearsay and Defendant would

  be free to challenge this description because this witness would be subject to cross-examination.

         Defendant argues that this term should be excluded because it “has the potential to be

  highly prejudicial and misleading to the jury if mentioned and misinterpreted.” ECF No. 133 at

  PageID #: 793. However, that is not the standard for excluding relevant evidence. Rather,

  relevant evidence such as this should be excluded only if the danger of unfair prejudice or

  misleading the jury substantially outweighs its probative value. See Fed. R. Evid. 403.

  Moreover, such a term would not be misleading when it would be offered through a witness who

  would be subject to cross-examination. The motion is denied.

                                           II. ECF No. 134

         Next, Defendant moves the Court to issue an order in limine precluding the Government

  from offering evidence or argument at trial regarding the pending civil and/or criminal litigation

  filed by the Government against Dr. Gregory J. Gerber as well as the mention of any

  investigation or conviction of Dr. Martinez and Dr. Iskander as they relate to the practice of

  medicine by Dr. Gary Frantz.


                                                   2
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 3 of 16. PageID #: 2186




  (1:19CR0489-1)

         The Government does not oppose this motion regarding evidence of separate criminal

  prosecutions of other practitioners, but requests to admit such evidence in limited circumstances.

  Although Drs. Gerber, Martin, and Iskander may be referred to in testimony as having received

  referrals from Defendant, the Government does not intend on introducing evidence or making

  any arguments regarding the civil and/or criminal proceedings against them. However, to the

  extent that Defendant opens the door to such evidence by implying that the practices of Drs.

  Gerber, Martin, and Iskander were highly respected such that referrals to these specific practices

  alone carry the weight of legitimacy, the Government would ask the Court for permission to

  present such evidence in rebuttal of such an argument. See ECF No. 144 at PageID #: 1074.

  Accordingly, the motion is granted in part.

                                           III. ECF No. 135

         Defendant also moves the Court to limit the testimony of the lead investigator, Drug

  Enforcement Agent Tyler Parkison, as well as any other non-expert witnesses, from opining as to

  best practices and/or whether Dr. Frantz’s medical treatments were performed “outside the usual

  course of practice and not for a legitimate medical purpose.” He argues any such testimony is

  unreliable, irrelevant, prejudicial, and inadmissible under Fed. R. Evid. 702, 701, 401, 402, and

  403.

         The Government does not oppose this motion regarding the testimony of Special Agent

  Parkison, but requests to admit such evidence in limited circumstances. Testimony from Special

  Agent Parkison about why the investigation of Defendant continued and why certain

  investigative techniques were used culminating in his obtaining and executing a search warrant

  for patient files from the office of Dr. Frantz will complete the story of the investigation for the


                                                    3
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 4 of 16. PageID #: 2187




  (1:19CR0489-1)

  jury. The motion is granted in part.

                                           IV. ECF No. 136

         Finally, Defendant moves the Court to issue an order in limine precluding the

  Government from offering evidence or argument at trial noting the death of one of Dr. Frantz’s

  patients with the initials L.T. or, in the alternative, suggesting that the medications Dr. Frantz

  prescribed L.T. were the cause of her death. L.T. is the only person whose death occurred during

  the time period in the Indictment (ECF No. 1) that was a patient treating with Defendant.

         The Government opposes this motion. According to the Government:

         Here, L.T.’s death is relevant because it explains why Frantz stopped prescribing
         to L.T. The other nine patients who are named in the indictment received
         prescriptions alleged in the indictment between Summer 2014 and May 2015. In
         contrast, the indictment alleges only two prescriptions that Frantz wrote to L.T.
         on August 26, 2014. Evidence that L.T. died explains why Frantz stopped writing
         prescriptions to L.T. Likewise, it prevents the jury from incorrectly assuming that
         Frantz stopped prescribing to L.T. because he knew she was abusing prescriptions
         or because he believed additional prescriptions would have been improper.

  ECF No. 144 at PageID #: 1076. The Government “does not intend to elicit such evidence in a

  vacuum. Rather, the United States would clarify through any witness, such as Dr. Landers, that

  there were other contributing factors leading to L.T.’s death.” ECF No. 144 at PageID #: 1078.

         Unlike the defendant in United States v. Bourlier, 518 Fed.Appx. 848 (11th Cir. 2013),

  Defendant has not been charged with causing the death of L.T. She suffered from significant

  heart disease that may have contributed to her death. Evidence shows that the autopsy of L.T.

  found “severe enlargement of the heart with significant atherosclerotic cardiovascular disease”

  and neither coroner was able to conclude that the lethal range of methadone was the only cause

  of L.T’s death. See Autopsy Report, Forensic Toxicology Report, and Coroner’s Report (ECF

  No. 136-1).

                                                    4
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 5 of 16. PageID #: 2188




  (1:19CR0489-1)

            Defendant contends that all of the parties’ evidentiary concerns could be addressed in a

  stipulation to the effect of: “The parties agree that L.T. passed away on August 28, 2014.” ECF

  No. 145 at PageID #: 1083. But, the Court has not been advised that the parties have entered

  into a stipulation about the evidence regarding the death of L.T. Absent a stipulation, the Court

  will permit the Government to offer evidence or argument at trial noting the death of L.T. and

  the cause of her death. See United States v. Schwartz, 702 Fed.Appx. 748, 756 (10th Cir. 2017)

  (affirming the admission of evidence of uncharged patient deaths). Accordingly, the motion is

  denied.

                                            V. ECF No. 141

            The Government moves the Court to issue an order in limine to exclude certain expert

  testimony, as well as certain evidence it believes Defendant intends on introducing at trial.

  Defendant has given the Government notice of his intent to introduce the expert testimony of

  Drs. Carol Warfield and Daniel Buffington. See Defendant’s Rule 16(b)(1)(C) Notice of Intent

  to Use Expert Testimony at Trial (ECF No. 142-1). Defendant has also provided documents to

  the Government that indicate Dr. Frantz intends to introduce evidence that is outside the scope of

  the charges alleged in the Indictment (ECF No. 1), including evidence of patients who are not

  referenced in the Indictment (ECF No. 1), evidence of his good acts, and evidence regarding a

  Medical Board investigation that concluded before the charges alleged in the Indictment (ECF

  No. 1). The Indictment (ECF No. 1), however, charges Defendant with substantive illegal

  distribution offenses relating to controlled substance prescriptions issued outside the usual

  course of professional practice in violation of 21 U.S.C. § 841, but it does not allege that Dr.

  Frantz illegally distributed controlled substances every single time he saw a patient.


                                                    5
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 6 of 16. PageID #: 2189




  (1:19CR0489-1)

         A. Expert Disclosure Obligations Under Fed. R. Crim. P. 16(b)(1)(C)

         Defendant’s Rule 16(b)(1)(C) Notice of Intent to Use Expert Testimony at Trial (ECF No.

  142-1) states that Dr. Frantz intends to present the expert testimony of Drs. Carol Warfield (pain

  management) and Daniel Buffington (clinical pharmacology and toxicology). The Government

  argues that Defendant’s expert disclosures are deficient under Fed. R. Crim. P. 16(b)(1)(C).

  Specifically, the United States asserts that: “Defendant’s notice does not include an expert report

  from either proposed witness, nor does Defendant’s notice provide specific opinions as to

  individual patients or individual prescriptions that Defendant Frantz wrote to these patients.”

  ECF No. 141 at PageID #: 852. The Government requests that the Court “limit each expert’s

  testimony to the generalized nature outlined in Defendant’s notice” because of the inadequate

  “generalized summations” contained therein. ECF No. 141 at PageID #: 860. Defendant

  responds that his Notice (ECF No. 142-1) complies with the minimal notice requirements under

  Rule 16(b)(1)(C) regarding expert witness summaries.

         Fed. R. Crim. P. 16(b)(1)(C) provides, in relevant part, as follows:

                 The defendant must, at the government’s request, give to the government a
         written summary of any testimony that the defendant intends to use under Rules
         702, 703, or 705 of the Federal Rules of Evidence as evidence at trial, if—
                 (i) the defendant requests disclosure under subdivision (a)(1)(G) and the
         government complies;
                                               * * *
         This summary must describe the witness’s opinions, the bases and reasons for
         those opinions, and the witness’s qualifications.

  (emphasis added). As the Advisory Committee Notes for Rule 16 explain, disclosure is required

  under this Rule “to minimize surprise that often results from unexpected expert testimony . . . and

  to provide the opponent with a fair opportunity to test the merit of the expert’s testimony through



                                                   6
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 7 of 16. PageID #: 2190




  (1:19CR0489-1)

  focused cross-examination.” Fed. R. Crim. P. 16 advisory committee’s note (1993). See also

  United States v. White, 492 F.3d 380, 406 (6th Cir. 2007).

         The Sixth Circuit has held that, to satisfy Rule 16, it is not sufficient for an expert

  summary to simply list general subject matters about which the expert intends to testify, but fail

  to “identify what opinion the expert would offer on those subjects.” White, 492 F.3d at 407. See

  United States v. Anderson-Bagshaw, 509 Fed.Appx. 396, 410 (6th Cir. 2012) (finding expert

  summary deficient because it failed to adequately identify the opinions held by the expert); see

  also United States v. Duvall, 272 F.3d 825, 828 (7th Cir. 2001) (“The Rule requires a summary of

  the expected testimony, not a list of topics. The . . . notice provided a list of the general subject

  matters to be covered, but did not identify what opinion the expert would offer on those

  subjects.”). Additionally, the Sixth Circuit has affirmed the exclusion of expert testimony when

  the expert summary provided an “extremely vague” description of the bases of the opinion. See,

  e.g., Anderson-Bagshaw, 509 Fed.Appx. at 411 (affirming exclusion of expert testimony where

  defendant’s expert “listed not a single test that Dr. McPherson performed, much less the specific

  conclusions reached from each test. Not until trial did the government learn which tests Dr.

  McPherson had performed. Without at least a list of the tests, the government could not have

  adequately prepared to cross examine her.”); see also United States v. Davis, 514 F.3d 596, 613

  (6th Cir. 2008) (finding that expert summary failed to adequately indicate bases of opinion

  because “if Davis had hired a chemist, he or she would not have been able to analyze the steps

  that led the government’s chemists to their conclusions.”).

         The court may order a defendant to supplement his disclosures under Fed. R. Crim. P.

  16(b)(1)(C). See United States v. Valle, No. 12 Cr. 847(PGG), 2013 WL 440687, at *6 (S.D.N.Y.


                                                     7
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 8 of 16. PageID #: 2191




  (1:19CR0489-1)

  Feb. 2, 2013) (defendant ordered to provide the supplemental disclosure two days after the

  memorandum opinion & order was entered on the docket).

         With the above principles in mind, the Court now examines the parties’ arguments with

  respect to each of Defendant’s expert summaries.

                 1. Dr. Carol Warfield

         According to the Government, Defendant’s Notice (ECF No. 142-1) does not include any

  specific opinion from Dr. Warfield regarding the facts of the case at bar other than the following

  general, broad opinions: “Dr. Warfield will testify that she saw no evidence that Dr. Frantz was

  practicing outside the usual course of professional practice. She will testify that the care and

  treatment provided to each of the ten patients identified in the Indictment was for a legitimate

  medical purpose.” ECF No. 142-1 at PageID#: 880. Later, after listing several categories of

  generic information that Defendant submits Dr. Warfield will discuss in her testimony,

  Defendant’s Notice states: “[Dr. Warfield] will testify that she did not see any evidence

  whatsoever that Dr. Frantz’s practice was not within the usual course of medical practice as the

  Government’s expert opined. In addition, Dr. Warfield will testify that she believes that the

  opioids that were prescribed were prescribed for a legitimate medical purpose, that is, intractable

  pain which is the most common indication for the legitimate prescription of opioids and each of

  these patients had retractable pain.” ECF No. 142-1 at PageID#: 887. The Notice (ECF No. 142-

  1) does not include any opinions from Dr. Warfield as to specific patients of Defendant.

                 2. Dr. Daniel Buffington

         The Government points out that Defendant’s Notice does not state that Dr. Buffington has

  reviewed any material specific to Dr. Frantz, the charges in the Indictment (ECF No. 1) or the ten


                                                    8
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 9 of 16. PageID #: 2192




  (1:19CR0489-1)

  patients identified therein. See ECF No. 142-1 at PageID #: 887-94.1 The Government argues the

  following eight opinions Dr. Buffington will offer regard general statements about pain

  management, an area in which Defendant’s Notice (ECF No. 142-1) does not support that Dr.

  Buffington is qualified to testify as an expert:

         •       “Dr. Buffington will opine that the clinical management of pain, both acute and
                 chronic, and the implementation of [illegible] the treatment of pain syndromes is as
                 much of an art as it is a science in that [it] is continually evolving as new drug
                 therapies emerge and the body of scientific literature addressing the safety and
                 efficacy of these medications grows.” ECF No. 142-1 at PageID #: 889.

         •       “Dr. Buffington will opine that the prescribing of opioids for pain management
                 was the standard of care during this time [the 1990s], implemented in medical
                 guidelines for best practice, and that the adequate treatment of pain became part of
                 the strict quality metrics utilized to grade healthcare facilities and determine
                 federal funding. Additionally, Dr. Buffington will opine that regulatory
                 restrictions and scrutiny over opioid prescribing were lessened in an effort to
                 reduce barriers to adequate pain management.” ECF No. 142-1 at PageID #: 890.

         •       “Dr. Buffington will opine that over the more recent years, the healthcare
                 community has seen exponential growth in the availability of published research
                 concerning the addictive potential and significant risk of harm and/or overdose
                 associated with opioids, development of clinical practice guidelines from both
                 professional associations and public health agencies, and a heightened regulatory
                 and law enforcement involvement in the monitoring of prescriptions surrounding
                 opioids and related drugs.” ECF No. 142-1 at PageID #: 890.

         •       “[Dr. Buffington] will opine that barriers [to implementation of the new opioid
                 recommendations] can include but are not limited to patient tolerance to changes in
                 therapy, access to resources, navigating the limitations or restrictions on product
                 selection set by health insurers, and coordination of care with a patient’s
                 [healthcare team].” ECF No. 142-1 at PageID #: 891.




         1
           Defendant asserts the Government is correct that Defendant’s Notice (ECF No.
  142-1) fails to state the specific materials that Dr. Buffington reviewed with reference to
  Dr. Frantz. Defense counsel acknowledges this omission by mistake and offers that Drs.
  Warfield and Buffington each reviewed identical materials provided to Defendant by the
  Government in their preparation for this case. See ECF No. 148 at PageID #: 1092 n. 1.

                                                     9
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 10 of 16. PageID #: 2193




   (1:19CR0489-1)

          •      “Dr. Buffington will opine that current practice guideline recommendations2 are
                 educational in nature and intended to inform prescribers on indications for opioid
                 therapy, generalized dosing regimens (non-patient specific), potential durations of
                 therapy, monitoring criteria for usual adverse effects and treatment compliance,
                 among other factors.” ECF No. 142-1 at PageID #: 891.

          •      “Dr. Buffington will opine that the Ohio [Automated Rx] Reporting System
                 (OARRS) reports are limited to structured transactional data . . . That the review of
                 OARRS, for the purposes of criminal indictment, does not provide contextual data
                 such as diagnosis, clinical rationale for prescribing, patient instructions or
                 education provided, non-controlled analgesic prescriptions, prior failed therapies,
                 pain level, comorbidities, or the prescriber’s assessment of the patient.” ECF No.
                 142-1 at PageID #: 892.

          •      “Dr. Buffington will opine that pain management is a subjective process, and drug
                 selection, dose titration of opioids, and concomitant therapy with benzodiazepines
                 is based on individual, patient-specific factors, therapeutic goals, and the
                 prescriber’s clinical judgement.” ECF No. 142-1 at PageID #: 893.

          •      “Dr. Buffington will also opine that it is crucial to understand that the purpose of
                 clinical practice guidelines3 is to define and provide educational guidance on
                 medical treatment strategies, not to define a required threshold for standard of
                 care.” ECF No. 142-1 at PageID #: 893.

          Defendant’s Notice (ECF No. 142-1) also summarizes that Dr. Buffington will offer

   his opinion as to the following matters, which Dr. Frantz provides in the following summary-list

   fashion:

          •      The differing views and prescribing of opioids from the [1990s] to today;

          •      The use and application of practice guidelines;

          •      The evolving science on the use, efficacy, and risk of opioids;



          2
            The Government contends it has no information as to what this opinion regards
   because Defendant’s Notice (ECF No. 142-1) does not specify which practice guideline
   recommendations.
          3
            The Government notes again that Defendant’s Notice (ECF No. 142-1) does not
   specify which clinical practice guidelines.

                                                   10
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 11 of 16. PageID #: 2194




   (1:19CR0489-1)

          •       The role of patient specific clinical facts and physician judgment in prescribing
                  opioids;

          •       The differing views of health care professionals in the prescribing, risk, and
                  efficacy of opioids; and,

          •       The evolving efforts to close down “pill mills” and their distinction from the
                  practice of Dr. Gary Frantz.

   ECF No. 142-1 at PageID #: 893-94.

          A review of Defendant’s Notice (ECF No. 142-1) reveals both Drs. Warfield and

   Buffington’s generalized summations of their testimony, the bases and reasons for those opinions,

   and both witness’s qualifications through their curriculum vitaes (ECF No. 142-1 at PageID #:

   895-977). The Government describes a portion of Dr. Buffington’s purported testimony as a

   simple summary-list, yet acknowledges eight specific opinions offered by Dr. Buffington within

   the Notice. Similarly, the disclosures surrounding Dr. Warfield’s testimony enumerate her

   opinions and the bases for those opinions. However, Defendant’s Notice (ECF No. 142-1) does

   not include the actual opinions of Drs. Warfield and Buffington as to the ten patients identified in

   the Indictment (ECF No. 1) or individual prescriptions that Defendant wrote to these patients, and

   the reasons for their opinions.

          In United States v. Volkman, 797 F.3d 377 (6th Cir. 2015), the Sixth Circuit held that the

   following jury instructions were ample and accurate conveying the meaning of “legitimate

   medical purpose”: “[i]n considering whether the defendant acted with a legitimate medical

   purpose in the course of usual professional practice, you should consider all of the defendant’s

   actions and the circumstances surrounding them.” Id. at 387 (emphasis in original). To exclude

   or limit the testimony of Dr. Buffington to the specific period in time for which Defendant is



                                                    11
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 12 of 16. PageID #: 2195




   (1:19CR0489-1)

   charged in the Indictment (ECF No. 1) would be to prohibit the jury from considering “all of the

   defendant’s actions and the circumstances surrounding them” as Volkman allows.

          The investigation that led to the Indictment (ECF No. 1) began in 2013 with a thorough

   review of the OARRS. Although, the Government’s expert, Dr. Milton Landers, also reviewed

   the OARRS, the Government argues that Dr. Buffington’s proposed testimony regarding the

   OARRS is “irrelevant because the indictment in this case was not based on OARRS data.” See

   ECF No. 141 at PageID #: 863.

          B. Defendant’s Additional Evidentiary Disclosures

                  1. Part of Defendant’s Exhibit 405

          Two pages of Exhibit 405 are correspondence from the State Medical Board of Ohio,

   dated June 15, 2005 and August 1, 2005. Defendant has withdrawn the two pages. The parties

   agree these letters predate the charges alleged in the Indictment (ECF No. 1) and they will not be

   offered at trial. See ECF No. 141 at PageID #: 856; ECF No. 148 at PageID #: 1097.

                  2. Defendant’s Exhibit 700

          Defendant’s Exhibit 700 is the patient file for a person with the initials D.T., who is not

   named in the Indictment (ECF No. 1). The file appears to consist of records from 1994.

   According to Defendant, the medical records of D.T. contain background information that will be

   introduced by Dr. Frantz in the event Defendant is called to testify. Defendant will proffer to the

   Court the reason for their relevancy should it be decided to introduce these documents as




                                                    12
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 13 of 16. PageID #: 2196




   (1:19CR0489-1)

   evidence. See ECF No. 148 at PageID #: 1098. Therefore, the Court reserves ruling on this

   prong of the Government’s Motion in Limine (ECF No. 141).4

                  3. Defendant’s Exhibit 112

          Defendant’s Exhibit 112 is a 47-page list of patients of Dr. Frantz. The Government

   argues evidence regarding patients who are not named in the Indictment (ECF No. 1) and

   evidence regarding Defendant’s prior good acts should be excluded. Defendant does not intend

   on offering this as evidence of specific good acts or as evidence of any patient treatment other

   than the ten patients who are included in the Indictment (ECF No. 1). Rather, Exhibit 112 would

   be offered to corroborate testimony as to the nature and extent of Dr. Frantz’s practice. See ECF

   No. 148 at PageID #: 1098.

          Defendant argues that testimony about Exhibit 112 is well within the aforementioned

   Volkman guidance considering “all of the defendant’s actions and the circumstances surrounding

   them” in determining whether Dr. Frantz acted with a legitimate medical purpose in the course of

   usual professional practice. 797 F.3d at 387. To exclude or limit testimony to the specific period

   in time for which Defendant is charged in the Indictment (ECF No. 1) would be to prohibit the

   jury from considering “all of the defendant’s actions and the circumstances surrounding them.”

          However, reverse 404(b) evidence5 of Defendant’s treatment and prescribing to other

   patients who are not named in the Indictment (ECF No. 1) may be limited or excluded by the


          4
              Defendant is cautioned to avoid actions that will cause undue delay. Given that
   the trial is estimated to last three weeks, the Court will not pause to allow that which
   could have been done earlier or pretrial.
          5
            Reverse 404(b) evidence is “evidence of a prior act by another [that] is offered
   as exculpatory evidence by the defendant, instead of being used by a prosecutor against a
   defendant.” United States v. Lucas, 357 F.3d 599, 605 (6th Cir. 2004).

                                                   13
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 14 of 16. PageID #: 2197




   (1:19CR0489-1)

   Court during the trial because “[e]vidence that an individual acted lawfully on other occasions not

   charged in the indictment is generally inadmissible in that it does not negate the charge that he

   acted with criminal intent on another occasion.” United States v. Mack, 298 F.R.D. 349, 352

   (N.D. Ohio 2014) (Lioi, J.) (citations omitted); see also United States v. Clark, 377 Fed.Appx.

   451, 458 (6th Cir. 2010). Even if the Court finds that some of this proposed testimony satisfies

   Rule 404(b), it may still be excluded under Rule 403 because its relevance may be limited and it

   may be far more prejudicial than probative.

          The case of United States v. Kemp, 362 F. Supp.2d 591 (E.D. Penn. 2005), illustrates the

   complications that could arise in the case at bar absent requiring pretrial disclosure of any specific

   “good acts” evidence or argument by Defendant. The court ruled that certain evidence (including

   evidence of “consciousness of innocence” and evidence that certain unspecified improper motives

   had influenced the government) was inadmissible, rejecting “as an extreme form of

   ‘bootstrapping’ the Defendants’ argument that[,] because this purported defense was raised in

   their counsel’s opening argument to the jury without an objection by the government being

   upheld by the Court, it has necessarily been approved.” Id. at 593.

                                                    VI.

          For the reasons set forth above,

          Defendant’s Motion in Limine to Exclude the Mention of the Term “Candyman” With

   Reference to Dr. Gary Frantz (ECF No. 133) is denied.

          Defendant’s Motion in Limine to Preclude Evidence or Argument Regarding the Pending

   Civil and Criminal Litigation of Dr. Gregory J. Gerber and/or Mention of Additional Physicians

   Subject to Criminal Prosecution or Conviction (ECF No. 134) is granted in part. To the extent


                                                    14
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 15 of 16. PageID #: 2198




   (1:19CR0489-1)

   that Defendant opens the door to such evidence by implying that the practices of other

   practitioners were highly respected such that referrals by Defendant to these specific practices

   alone carry the weight of legitimacy, the Government will be allowed to ask the Court for

   permission to present such evidence in rebuttal of such an argument.

          Defendant’s Motion in Limine to Limit the Testimony of Agent Tyler Parkinson and any

   Other Non-Expert Witnesses (ECF No. 135) is granted in part. Special Agent Parkison will be

   allowed to testify about why he continued his investigation of Defendant or why certain

   investigative techniques were used.

          Defendant’s Motion in Limine to Preclude Evidence or Argument Regarding the Death of

   L.T. or, in the Alternative, to Preclude Evidence or Argument That the Medications Prescribed by

   Defendant Were the Cause of L.T.’s Death (ECF No. 136) is denied.

          The Government’s Motion in Limine (ECF No. 141) is granted in part. On or before

   August 6, 2021 at Noon, Defendant shall supplement his Notice (ECF No. 142-1). The

   Supplement shall include the actual opinions of Drs. Warfield and Buffington as to the ten

   patients identified in the Indictment (ECF No. 1) or individual prescriptions that Defendant wrote

   to the patients, and the reasons for their opinions. The Supplement shall also include a

   description of how Dr. Buffington is qualified as an expert in pain management or the treatment

   of pain. Neither witness will be permitted to define or otherwise opine on what the law is or

   should be, including testifying about what legal terms mean. The Court reserves ruling on

   Defendant’s Exhibit 700, the patient file for a person with the initials D.T. Finally, in order to

   avoid surprise and possible error, the Court requires that Defendant disclose any specific “good

   acts” evidence or argument, if any, on or before August 6, 2021 at Noon, in order to provide the


                                                    15
Case: 1:19-cr-00489-BYP Doc #: 158 Filed: 08/05/21 16 of 16. PageID #: 2199




   (1:19CR0489-1)

   Government an opportunity to object and the Court to rule on the admissibility of any instances of

   Dr. Frantz’s “good acts.”



          IT IS SO ORDERED.


    August 5, 2021                                /s/ Benita Y. Pearson
   Date                                         Benita Y. Pearson
                                                United States District Judge




                                                  16
